DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm et al. (US 2003/0224751) in view of Wilhelmsson et al. (US 2015/0071254 “IDS”).
Referring to Claim 1, Vanderhelm teaches a first near-field wireless communications device, comprising:
a near-field antenna (see 22 of fig. 3) configured to wirelessly receive electromagnetic radiation (see paragraph 43 which shows antenna detecting radiating EMI);
a near-field noise detector coupled to receive a first set of near-field signals from the near-field antenna (paragraph 17 which shows the filter and amplifier sensing the near field noise which makes the filter and amplifier a detector);
wherein the near-field noise detector is configured to identify a set of near-field noise attributes within the first set of near-field signals (paragraph 17 which shows the magnitude of error as attributes); and
a controller coupled to the near-field noise detector (see controller 51 of fig. 6 coupled to filter 24 and amplifier 26 by way of circuit 72).
Vanderhelm does not teach the controller configured to generate at least one synchronization signal based on at least one of the attributes of the near-field noise; and
a transmitter circuit coupled to both the controller and the near-field antenna, and configured to wirelessly transmit a second set of near-field signals through the near-field antenna to a second near-field wireless communications device located external to the first near-field wireless communications device in response to the synchronization signal.
Wilhelmsson teaches the controller configured to generate at least one synchronization signal based on at least one of the attributes of the near-field noise (see 840 of fig. 8 which shows the generating of a transmission parameter which is a time for transmission which is the synchronization signal as described on paragraph 28 in response to receiving information regarding interference 830); and
a transmitter circuit coupled to both the controller and the near-field antenna (see transmitter 130 of fig. 1 connected to controller 110 and antenna 140), and configured to wirelessly transmit a second set of near-field signals through the near-field antenna to a second near-field wireless communications device located external to the first near-field wireless communications device in response to the synchronization signal (see 850 of fig. 8 which shows transmission of a message in response to a transmission time as described in paragraph 28 and paragraph 55 which shows communication as NFC communication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wilhelmsson to the device of Vanderhelm in order to more efficiently mitigate interference in NFC communications.
Claim 21 has similar limitations as claim 1 other than the teaching of near-field electromagnetic signals taught by Vanderhelm (paragraph 6 showing EMI).
Referring to Claim 2, Wilhelmsson also teaches wherein the synchronization signal includes a timing command (see paragraph 28 which shows the generating of a transmission parameter which is a time for transmission which is the synchronization signal); and
wherein the transmitter circuit is configured to transmit the second set of near-field signals at a time specified in the timing command (see paragraph 42 which shows only transmitting at a particular time when interference is not present).
Referring to Claim 3, Wilhelmsson also teaches wherein the synchronization signal includes a timing command (see paragraph 28 which shows the generating of a transmission parameter which is a time for transmission which is the synchronization signal);
wherein the second set of near-field signals are divided into a set of data packets (see paragraph 145 which shows transmitting data divided into two or more segments); and
wherein the timing command specifies a time that at least one of the data packets in the set of data packets is to be transmitted (see paragraph 42 which shows only transmitting at a particular time when interference is not present).
Referring to Claim 4, Wilhelmsson also teaches the synchronization signal including a data packet length command (see paragraph 37 which shows the transmission parameter based on interference as message length);
wherein the second set of near-field signals are divided into a set of data packets (see paragraph 145 which shows transmitting data divided into two or more segments); and wherein the transmitter circuit is configured to set a length of at least one of the data packets to a data packet length specified in the data packet length command (see paragraph 126 which shows the adjustment of the length of the packet to be transmitted based on interference).
Referring to Claim 5, Wilhelmsson also teaches wherein the synchronization signal includes both a timing command and a data packet length command (see paragraph 113 which shows the adapting of transmission time and changing the message length);
wherein the second set of near-field signals are divided into a set of data packets (see paragraph 145 which shows transmitting data divided into two or more segments);
wherein the transmitter circuit is configured to set a length of at least one of the data packets to a data packet length specified in the data packet length command (see paragraph 126 which shows the adjustment of the length of the packet to be transmitted based on interference); and
wherein the timing command specifies a time that at least one of the data packets in the set of data packets is to be transmitted (see paragraph 42 which shows only transmitting at a particular time when interference is not present).
Referring to Claim 6, Wilhelmsson also teaches wherein the set of attributes correspond to a quasi-periodic pattern in the near-field noise (see paragraph 117 which shows interference with active and silent time periods which makes the cyclo-stationary interference pattern almost periodic or quasi-periodic).
Referring to Claim 7, Wilhelmsson also teaches the controller configured to statistically characterize the set of attributes in the near field noise over a predetermined time period (see paragraph 117 which shows the tracking of synchronous interference which has active and silent time periods).
Referring to Claim 14, Vanderhelm also teaches wherein the near-field antenna includes an electric (E) near-field antenna and a magnetic (H) near-field antenna (paragraph 8 which states the antenna radiating electric and magnetic fields); and
wherein the near-field noise includes near-field electric noise (see paragraph 6 in which EMI is electromagnetic interference which includes near-field electric noise).
Wilhelmsson teaches wherein the controller is configured to generate the synchronization signal based only on the pattern in the near-field electric noise (see paragraph 104 which shows severity of interference by bit pattern which affects the transmission time which is the synchronization signal and paragraph 55 which shows NFC communications which is known in the art to involve electromagnetic signals and interference which includes near-field electric noise). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wilhelmsson to the device of Vanderhelm in order to more efficiently mitigate interference in NFC communications.
Referring to Claim 15, Vanderhelm also teaches wherein the near-field antenna includes an electric (E) near-field antenna and a magnetic (H) near-field antenna (paragraph 8 which states the antenna radiating electric and magnetic fields); and
wherein the near-field noise includes near-field magnetic noise (see paragraph 6 in which EMI is electromagnetic interference which includes near-field magnetic noise).
Wilhelmsson teaches wherein the controller is configured to generate the synchronization signal based only on the pattern in the near-field magnetic noise (see paragraph 104 which shows severity of interference by bit pattern which affects the transmission time which is the synchronization signal and paragraph 55 which shows NFC communications which is known in the art to involve electromagnetic signals and interference which includes near-field magnetic noise). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wilhelmsson to the device of Vanderhelm in order to more efficiently mitigate interference in NFC communications.
Referring to Claim 16, Vanderhelm also teaches wherein the near-field antenna includes an electric (E) near-field antenna and a magnetic (H) near-field antenna (paragraph 8 which states the antenna radiating electric and magnetic fields); and
wherein the near-field noise includes both near-field electric noise and near-field magnetic noise (see paragraph 6 in which EMI is electromagnetic interference which includes near-field electric and magnetic noise).
Wilhelmsson teaches wherein the controller is configured to generate the synchronization signal based on the pattern in both the near-field electric noise and the near-field magnetic noise (see paragraph 104 which shows severity of interference by bit pattern which affects the transmission time which is the synchronization signal and paragraph 55 which shows NFC communications which is known in the art to involve electromagnetic signals and interference which includes near-field electric and magnetic noise). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wilhelmsson to the device of Vanderhelm in order to more efficiently mitigate interference in NFC communications.
Referring to Claim 18, Vanderhelm also teaches the device embedded in at least one of: a smart phone, a smart watch, a sensor, a medical sensor, an earbud, or an audio device (paragraph 4 which teaches a portable computing device).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm and Wilhelmsson and further in view of Tennant (US 2013/0317783).
Referring to Claim 8, the combination of Vanderhelm and Wilhelmsson does not teach wherein the set of attributes of the near-field noise includes a burst portion and a quiescent portion. Tennant teaches wherein the set of attributes of the near-field noise includes a burst portion and a quiescent portion (see fig. 11 which shows near field noise with multiple bursts 1108, 1110, and 1112 and multiple lapses between bursts). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Tennant to the modified device of Vanderhelm and Wilhelmsson in order to receive better indications of noise in order to make more precise corrective measures.
Referring to Claim 9, Tennant also teaches wherein the controller is configured to command the transmitter circuit to begin transmission of the second set of near-field signals after a predetermined delay following an end of the burst portion of the near-field noise (see fig. 3 where after the end of near field noise 206 there is delay 326, 328 before the transmission of an output signal 360).
Referring to Claim 10, Tennant also teaches wherein the controller is configured to set the predetermined delay based on either a mean, median, or standard deviation of a duration of the burst portion of the near-field noise (paragraph 44 which shows the pulses as the bursts and where the average value is the same as the mean).
Referring to Claim 11, Tennant also teaches wherein the controller is configured to command the transmitter circuit to begin transmission of the second set of near-field signals after a predetermined delay following a start of the burst portion of the near-field noise (see fig. 3 where after the start of near field noise 206 there is delay 326, 328 before the transmission of an output signal 360).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm and Wilhelmsson and further in view of Rhodes et al. (US 2011/0217925).
Referring to Claim 17, Vanderhelm also teaches wherein the near-field antenna includes an electric (E) near-field antenna and a magnetic (H) near-field antenna (paragraph 8 which states the antenna radiating electric and magnetic fields).
The combination of Vanderhelm and Wilhelmsson does not teach wherein the controller is configured to modulate a ratio of energy sent to and/or received from each of the electric and magnetic antennas in response to a ratio of near-field electric noise and near-field magnetic noise. Rhodes teaches wherein the controller is configured to modulate a ratio of energy sent to and/or received from each of the electric and magnetic antennas (see paragraph 58 which shows the gain of the magnetic and electric antenna sections)  in response to a ratio of near-field electric noise and near-field magnetic noise (see paragraph 58 which shows the ratio of magnetic and electric components applied to the gain of the magnetic and electric antenna sections to obtain amplitude). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Tennant to the modified device of Vanderhelm and Wilhelmsson in order to maintain high signal strength in light of nearby noise and interference.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderhelm in view of Dobyns et al. (US 2009/0081943).
Referring to Claim 19, the combination of Vanderhelm and Wilhelmsson does not teach wherein the near-field antenna includes at least one conductive surface; and wherein the conductive surface is configured to carry non-propagating quasi-static near-field electric induction signals. Dobyns teaches wherein the near-field antenna includes at least one conductive surface; and wherein the conductive surface is configured to carry non-propagating quasi-static near-field electric induction signals (paragraph 4 which teaches quasi-static near-field signals, paragraph 51 which teaches the conductive surface, and paragraph 91 which teaches electric signals). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dobyns to the modified device of Vanderhelm and Wilhelmsson in order to further mitigate noise by communicating better quality near-field signals.
Referring to Claim 20, Dobyns also teaches wherein the near-field antenna includes at least one coil; and wherein the coil is configured to carry non-propagating quasi-static near-field magnetic induction signals (paragraph 4 which teaches the antennas as a coil). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dobyns to the modified device of Vanderhelm and Wilhelmsson in order to further mitigate noise by communicating better quality near-field signals.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, Vanderhelm, Wilhelmsson, Tennant, and Dobyns do not teach, alone nor in combination, wherein the controller is configured to command the transmitter circuit to set a data packet length of the second set of near-field signals based on either a mean, median, or standard deviation of a duration of the quiescent portion of the near-field noise.
Claim 13 depends on claim 12.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648